453 F.2d 1366
STATE OF FLORIDA, for the Use and Benefit of WESTINGHOUSEELECTRIC SUPPLY COMPANY, a division ofWestinghouse Electric Corporation,Plaintiff-Appellant,v.WESLEY CONSTRUCTION COMPANY et al., Defendants-Appellees.
No. 30693.
United States Court of Appeals,Fifth Circuit.
Feb. 1, 1972.

Richard E. Reckson, Eugene C. Heiman, of Heiman & Crary, Miami, Fla., for plaintiff-appellant.
Martin E. Segal, Donald W. Stobs, Jr., Wesley G. Carey, Edward A. Perse, Patton, Kanner, Nadeau, Segal & Stobs, Miami, Fla., for defendants-appellees Wesley and Aetna.
Before TUTTLE, WISDOM and INGRAHAM, Circuit Judges.
PER CURIAM:


1
We are in agreement with the well considered memorandum opinion of the district court, State of Florida v. Wesley Construction Company, 316 F. Supp. 490 (S.D.Fla., 1970), and its judgment is affirmed.